DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/19/2022 has been entered. Claim 1 is currently amended.  Claims 1-4 are pending with claims 3-4 withdrawn from consideration.  Claims 1-2 are under examination in this office action.
The amendment adds new matter to the claim which is addressed in the 112(a) rejection of this office action.

Response to Arguments
Applicant's argument, filed on 7/19/2022, with respect to 112(a) and 112(b) rejections has been fully considered and is persuasive.  The 112(a) and 112(b) rejections set forth in the office action of 3/21/2022 has been withdrawn.

Applicant's argument, filed on 7/19/2022, with respect to 103 rejection over prior art Fujimura has been fully considered but is not persuasive.  
Applicant made argument that as shown in the present application, the claimed invention includes examples of martensitic steel pipes having 2% or less of residual austenite, i.e., 98% or more of martensite. See, e.g., Table 2, Steel Pipe Nos. 5 and 6. By reducing the amount of residual austenite, the hardness is reduced, with the result that the sulfide stress corrosion cracking resistance improves. The prior art Fujimura does not disclose, teach or suggest a steel pipe having a microstructure including 98% or more by volume of martensite. To the contrary, Fujimura discloses a steel pipe with an inhomoqeneous microstructure, and does not disclose any steel having less than 4% residual austenite/more than 96% of martensite. See Fujimura at the abstract and Table 3. Applicant submits that one of ordinary skill in the art would have had no expectation of success in producing a steel pipe having 98% or more of martensite using the manufacturing process of Fujimura, at least in view of the express teachings of Fujimura pertaining to an inhomogeneous microstructure, and the examples of Fujimura.
In response, the added limitation of “a microstructure including 98% or more by volume of martensite” is a new matter not supported by the previous specification.  The specification does not disclose this limitation.  Firstly, Table 2 only lists residual γ (austenite) phase volume %, without any martensite volume %.  It is not known if any microstructure other than martensite is present.  The specification does not provide any support to simply conclude that the martensite phase volume % is (100-γ) volume %.  Secondly, Table 2 lists 11 present examples, but only two of them (No. 5 and No. 10) have lower than 2% of γ phase.  Present examples No. 1, 2, 3, 7, and 10 have over 20% γ phase.  Even if martensite phase is (100-γ) volume %, these examples have less than 80% of martensite phase, far from the claimed 98% or more.
Nonetheless, Fujimura teaches that the steel has “tempered martensite phase as a main phase”, and the term "main phase" here refers to a phase which constitutes, in terms of volume fraction, 50% or more of the whole microstructure [0074].  The recited 50% or more overlaps the 98% or more in the instant claim.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  Even though Fujimura’s Table 3 does not list any example with more than 98% of martensite, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).
Comparing Fujimura’s Table 3 and applicant’s Table 2, it can be seen that the martensite volume % are similar, if martensite phase is (100-γ) volume %.  This further supports the prima facie case of obviousness.
Since homogeneous microstructure is not disclosed in the specification and is not a claim limitation, the prior art does not need to meet this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a steel seamless pipe having “a microstructure including 98% or more by volume of martensite”.  The previous specification does not disclose this limitation.  Firstly, Table 2 only lists residual γ (austenite) phase volume %, without any martensite volume %.  It is not known if any microstructure other than martensite is present.  The specification does not provide any support to simply conclude that the martensite phase volume % is (100-γ) volume %.  Secondly, Table 2 lists 11 present examples, but only two of them (No. 5 and No. 10) have lower than 2% of γ phase.  Present examples No. 1, 2, 3, 7, and 10 have over 20% γ phase.  Even if martensite phase is (100-γ) volume %, these examples have less than 80% of martensite phase, far from the claimed 98% or more.
Claim 2 is rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al (US 20170096722 A1).
Regarding claim 1, Fujimura teaches a high-strength seamless stainless steel pipe for oil country tubular goods [abstract].  The steel pipe has the following composition as compared with the instant claim:
Element
Claim 1
Fujimura teaches (0045-0068)
C
0.035% or less
0.005-0.05
Si
0.5% or less
0.05-1.5
Mn
0.05 to 0.5%
0.2-1.8
P
0.03% or less
0.02 or less
S
0.005% or less
0.005 or less
Cu
2.6% or less
0.5-2.5
Ni
5.3 to 7.3%
0.10-8.0
Cr
11.8 to 13.5%
11-18
Al
0.1% or less
0.002-0.05
Mo
1.8 to 3.0%
0.6-3.5
V
 0.2% or less
0.02-0.2
N
0.1% or less
0.01-0.15
Fe and impurities
balance
balance


As can be seen that the prior art composition overlaps the current claim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). 
The recited formula (1)-(4) merely further limit the amount of C, Mn, Cr, Cu, Ni, Mo, W, Nb, N, Ti in the composition.  However, the prior art composition still overlaps such that prima facie obviousness still exists.  The examiner calculates and determines that in Fujimura, -95.79635 ≤ Formula (1) ≤ 139.8591; -1.169773 ≤ Formula (2) ≤ 0.39346; -0.476794 ≤ Formula (3) ≤ 0.39602, overlapping the claimed Formula (4).
Fujimura teaches that the steel has “tempered martensite phase as a main phase”, and the term "main phase" here refers to a phase which constitutes, in terms of volume fraction, 50% or more of the whole microstructure [0074].  The recited 50% or more overlaps the 98% or more in the instant claim.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Fujimura teaches the yield stress is higher than 654 MPa [0010], overlapping the claimed 758 MPa or more.
Fujimura teaches that the stainless steel pipe has excellent sulfide stress cracking resistance [0010], meeting the claimed excellent SSC.

Regarding claim 2, Fujimura teaches the pipe further comprises 3.0% or less of W, 0.3% or less of Ti, and 0.2% or less of Nb [0067], overlapping the claimed at least one selected from Ti: 0.19% or less, Nb: 0.25% or less, W: 1.1% or less, and Co: 0.45% or less.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767